Case 2:15-cv-00880-TC Document 76-2 Filed 10/05/18 Page 1 of 3

Ryan J. Schriever (Bar No. 10816)
SCHRIEVER LAW FIRM

51 East 800 North

Spanish Fork, UT 84660
Telephone: (801) 574-0883
Fax: (801) 515-8686
ryvan@schrieverlaw.com
Attorneys for Martin Crowson

 

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

CENTRAL DIVISION

 

MARTIN CROWSON, WRITTEN DECLARATION OF MARTIN
CROWSON

Plaintiff,
Case No. 2:15-CV-880-TC
vs.
Judge Tena Campbell
JUDD LAROWE, et al.,

Defendants.

 

 

I, Martin Crowson, state that the following statements are true and correct to the

best of my knowledge:

1. | was incarcerated at Purgatory Jail from June 11, 2014 to July 1, 2014.

2. | do not have scarring on my arms from drug use.

 
 

iraly and accurately depict my arms. frispn_ Séturiky weld aot ablous jey Nw
oetorn ey, es bring XR Comer i Ato the prisanite Jian Dg peagih FLY BP RAS.

Since my incarceration at Purgatory Jail, | have had blood drawn from

my arms on multiple occasions without problem or incident.
Case 2:15-cv-00880-TC Document 76-2 Filed 10/05/18 Page 2 of 3

5. On or about June 17, 2014 | was transferred to A Block in Purgatory Jail
which was solitary confinement.

6. i do not remember most of the time | spent in A Block.

7. | do not have any memory of the time | spent in the medical observation

cell at Purgatory Jail.

8. | did not-take any drugs or consume any alcohol while | was in
Purgatory Jail.

9. | have reviewed the medical entry made by Michael Johnson on June
29, 2014 stating that | consented to take medication. | have no memory of that

conversation and in my opinion, | was not in a mental state to be competent to consent.
DECLARATION UNDER PENALTY OF PERJURY
Pursuant to U.S.C. § 1746, | declare under penalty of perjury that the above
sworn statements are true and based upon my personal knowledge.

Dated this 2nd day of October, 2018.

 
Case 2:15-cv-00880-TC Document 76-2 Filed 10/05/18 Page 3 of 3

CERTIFICATE OF SERVICE
The undersigned certifies thaton the _ day of ,20__ she/he filed

the foregoing WRITTEN DECLARATION OF MARTIN CROWSON using the Court's electronic filing
system that automatically generated notice to the following:

Kipp & Christian

Gary Wight

10 Exchange Place, 4th Floor
Salt Lake City, UT 84711
gwight@kippandchristian.com

Frank D. Mylar

2494 Bengal Boulevard
Salt Lake City, UT 84121
mylar_law@me.com

 
